DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, the recitation of “the second shaft” in line 6 lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation of “a displacement mechanism configured to change a positional relationship between the first roller mechanism and the second roller mechanism between a close position at which the first roller mechanism and the second roller mechanism are close to the print head and a separated position at which the first roller mechanism and the second roller mechanism are more distant from the print head than at the close position” in lines 8-12 is unclear. It is not clear if the displacement mechanism changes the position between the first roller mechanism and the second roller mechanism or changes the rollers between a close position and a separated position. As in claim 1, it appears the displacement mechanism changes the rollers between a close position and a separated position (FIGs. 4A-4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 6,042,280) in view of Takahashi (US 4,770,550).
Yamaguchi et al. teach the following claimed limitations:
Regarding claim 1, a printing apparatus (tape label producing device 1, FIG. 1) comprising:
a conveying unit configured to convey a printing medium (transport portions including the platen roller 65 and tape feed subroller 66, FIG. 2, print tape 22 transported by the platen roller 65, column 7 lines 25-31, print tape 22 is sandwiched between tape feed subroller 66 and tape feed roller 24, column 7 lines 10-24), the conveying unit including a first roller mechanism (platen roller 65 and supporting structures, FIGs. 2-3) and a second roller mechanism (tape feed subroller 66 and supporting structures, FIGs. 2-3), and the second roller mechanism being arranged downstream of the first roller mechanism with respect to conveying direction (tape feed subroller 66 is downstream of platen roller 65, FIG. 2-3);
a print head configured to perform printing on the printing medium being conveyed by the conveying unit (the thermal head 12 for printing on the print tape 22, column 6 lines 63-67, FIGs. 2-3); and
a displacement mechanism configured to displace the first roller mechanism and the second roller mechanism (a roller holder 67 pivotable with respect to the main frame 11 supports both the platen roller 65 and the tape feed subroller 66, column 7 lines 10-2, FIGs. 2-3, roller holder 67 moved by roller 72 and release rod 71, column 7 line 64 to column 8 line 11) to a close position at which the first roller mechanism and the second roller mechanism are close to the print head (FIG. 2) and to a separated position at which the first roller mechanism and the second roller mechanism are more distant from the print head than at the close position (FIG. 3),
wherein the first roller mechanism includes:
a first shaft part which is rotatably supported (left end portion of platen roller 65, FIG. 11A), the first shaft part being rotatable about a first shaft center extending in a first shaft center direction (center axis of drive shaft 653, FIG. 11A), and the first shaft part having a first gear at a portion on a first side along the first shaft center direction (platen gear 65a, FIG. 11A), and
a first roller which is rotatably supported, the first shaft part being inserted in the first roller (roller body 651, FIG. 11A), and the first roller being configured to be moved in directions coming close to and being separated from the print head by the displacement mechanism (platen roller 65 including roller body 651 can be moved with roller holder 67, FIGs. 2-3, 11A), and
wherein the second roller mechanism includes: 
a movable holder configured to be moved in directions coming close to and being separated from the printing medium by the displacement mechanism (tape feed subroller 66 including movable case 666 can be moved with roller holder 67, FIGs. 2-3, 11A); 
a second shaft part which is rotatably supported on the movable holder (left end portion of tape feed subroller 66, FIG. 12A), the second shaft part being rotatable about a second shaft center extending in a second shaft center direction (center axis of drive shaft 663, FIG. 12A), and the second shaft part having a second gear at a portion on the first side along the second shaft center direction (gear 66a, FIG. 12A);
a second roller having a hollow cylindrical shape, the second shaft part being inserted in the second roller (roller body 661, FIG. 12A), and the second roller having an engaging groove recessed in an inner peripheral surface of an intermediate part of the second roller in the second shaft center direction (grooves adjacent to engagement protrusions 664, FIGs. 12A-12B); and
a protrusion protruding from an outer peripheral surface of the second shaft part and engaged with the engaging groove of the second roller (protrusions of drive shaft 663, FIGs. 12A-12B). 
Regarding claim 2, the displacement mechanism includes a roller holder configured to swing, thereby moving the first roller mechanism and the second roller mechanism in the directions coming close to and being separated from the print head (a roller holder 67 pivotable with respect to the main frame 11 supports both the platen roller 65 and the tape feed subroller 66, column 7 lines 10-2, FIGs. 2-3, roller holder 67 moved by roller 72 and release rod 71, column 7 line 64 to column 8 line 11), 
wherein the first roller mechanism is provided to the roller holder (platen roller 65 is provided to the roller holder 67, FIGs. 2-3), 
wherein the first roller is rotatably supported on the roller holder, the first roller being configured to be moved in the directions coming close to and being separated from the print head by swinging of the roller holder (platen roller 65 moved in the directions coming close to and being separated from thermal head 12, FIGs. 2-3), 
wherein the second roller mechanism is arranged at a portion of the roller holder on a further downstream side than the first roller mechanism with respect to the conveying direction (tape feed subroller 66 is arranged at the roller holder 67 further downstream side than the platen roller 65, FIGs. 2-3), and 
wherein the movable holder is supported by the roller holder and is configured to move in the directions coming close to and being separated from the printing medium (the movable case 666 supported by the roller holder 67 is configured to move in the directions coming close to and being separated from the print tape 22, FIGs. 2-3, 12A).
Regarding claim 3, the protrusion includes a first pin extending in a direction orthogonal to the second shaft center direction (protrusions of drive shaft 663 extend in direction outward from center axis, FIGs. 12A-12B), 
wherein the engaging groove of the second roller is engaged with the first pin (drive shaft 663 and roller shaft 662 are engaged, FIGs. 12A-12B), and 
wherein rotation of the second shaft is transmitted to the second roller via the first pin and the engaging groove engaged with each other (rotation of drive shaft 663 is transmitted to roller shaft 662, FIGs. 12A-12B). 
Regarding claim 6, an end face of the second roller on the first side along the second shaft center direction and an end face of the second gear on a second side opposite to the first side along the second shaft center direction are spaced from each other in the second shaft center direction (the left end face of roller body 661 and the right end face of gear 66a are spaced from each other, FIG. 12A).
Regarding claim 7, an urging member arranged between the roller holder and the movable holder, the urging member configured to urge the movable holder toward the printing medium (the springs 66b urge both tip portions in the axial direction of the moveable case 666 upward, FIG. 12A).
Regarding claim 8, the urging member is configured such that a first pressing force for pressing the movable holder on the first side is greater than a second pressing force for pressing the movable holder on a second side opposite to the first side (the force of springs 66b increases as the springs are compressed; when the print tape 22 is thicker on the left side than on the right side, the spring on the left side has a greater pressing force than the spring on the right side, FIG. 12A).
Regarding claim 11, a printing apparatus (tape label producing device 1, FIG. 1) comprising:
a conveying unit configured to convey a printing medium (transport portions including the platen roller 65 and tape feed subroller 66, FIG. 2, print tape 22 transported by the platen roller 65, column 7 lines 25-31, print tape 22 is sandwiched between tape feed subroller 66 and tape feed roller 24, column 7 lines 10-24), the conveying unit including a first roller mechanism (platen roller 65 and supporting structures, FIGs. 2-3) and a second roller mechanism (tape feed subroller 66 and supporting structures, FIGs. 2-3), and the second roller mechanism being arranged downstream of the first roller mechanism with respect to a conveying direction (tape feed subroller 66 is downstream of platen roller 65, FIG. 2-3);
a print head configured to perform printing on the printing medium being conveyed by the conveying unit (the thermal head 12 for printing on the print tape 22, column 6 lines 63-67, FIGs. 2-3); and
a displacement mechanism configured to change a positional relationship of the first roller mechanism and the second roller mechanism (a roller holder 67 pivotable with respect to the main frame 11 supports both the platen roller 65 and the tape feed subroller 66, column 7 lines 10-2, FIGs. 2-3, roller holder 67 moved by roller 72 and release rod 71, column 7 line 64 to column 8 line 11) between a close position at which the first roller mechanism and the second roller mechanism are close to the print head (FIG. 2) and a separated position at which the first roller mechanism and the second roller mechanism are more distant from the print head than at the close position (FIG. 3),
wherein the first roller mechanism includes:
a first shaft part which is rotatably supported (left end portion of platen roller 65, FIG. 11A), the first shaft part being rotatable about a first shaft center extending in a first shaft center direction (center axis of drive shaft 653, FIG. 11A), and the first shaft part having a first gear at a portion on a first side along the first shaft center direction (platen gear 65a, FIG. 11A); and
a first roller which is rotatably supported, the first shaft part being inserted in the first roller (roller body 651, FIG. 11A), and the displacement mechanism being configured to cause the first roller and the print head to come close to each other or to be separated from each other (platen roller 65 including roller body 651 can be moved with roller holder 67, FIGs. 2-3, 11A), and
wherein the second roller mechanism includes:
a movable holder, the displacement mechanism being configured to cause the movable holder and the printing medium to come close to each other or to be separated from each other (tape feed subroller 66 including movable case 666 can be moved with roller holder 67, FIGs. 2-3, 11A); 
a second shaft part which is rotatably supported on the movable holder (left end portion of tape feed subroller 66, FIG. 12A), the second shaft part being rotatable about a second shaft center extending in a second shaft center direction (center axis of drive shaft 663, FIG. 12A), and the second shaft part having a second gear at a portion on the first side along the second shaft center direction (gear 66a, FIG. 12A); 
a second roller having a hollow cylindrical shape, the second shaft part being inserted in the second roller (roller body 661, FIG. 12A), the second roller having an engaging groove recessed in an inner peripheral surface of an intermediate part of the second roller in the second shaft center direction (grooves adjacent to engagement protrusions 664, FIGs. 12A-12B); and 
a protrusion protruding from an outer peripheral surface of the second shaft part and engaged with the engaging groove of the second roller (protrusions of drive shaft 663, FIGs. 12A-12B).
Yamaguchi et al. do not teach the following claimed limitations:
Further regarding claim 1, the second roller being tiltable with respect to the second shaft center of the second shaft part.
Further regarding claim 3, the second shaft part of the second roller is made of metal.
Further regarding claim 11, the second roller being tiltable with respect to the second shaft center of the second shaft part.
Takahashi teaches the following claimed limitations:
Further regarding claim 1, a roller being tiltable with respect to a shaft center (roller 10 is inclined or tilted with respect to center of supporting shaft 15, FIG. 1, column 5 lines 48-59). The tape feed subroller of Yamaguchi et al. is modified to incorporate the tiltable feature of Takahashi for the purpose of accommodating a printing tape of an uneven thickness.
Further regarding claim 3, the supporting shaft is made of annealed steel or stainless steel (column 5 lines 5-10). The second shaft part of the second roller of Yamaguchi et al. is modified to be made of metal as taught by Takahashi for the purpose of improving wear resistance and lowering cost.
Further regarding claim 11, a roller being tiltable with respect to a shaft center (roller 10 is inclined or tilted with respect to center of supporting shaft 15, FIG. 1, column 5 lines 48-59). The tape feed subroller of Yamaguchi et al. is modified to incorporate the tiltable feature of Takahashi for the purpose of accommodating a printing tape of an uneven thickness.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a roller being tiltable with respect to a shaft center; the supporting shaft is made of annealed steel or stainless steel; a roller being tiltable with respect to a shaft center, as taught by Takahashi, into Yamaguchi et al. for the purpose of accommodating a printing tape of an uneven thickness; improving wear resistance and lowering cost.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 6,042,280) as modified by Takahashi (US 4,770,550) as applied to claim 3 above, and further in view of Tomono (JP 2019015391 A).
Yamaguchi et al. as modified by Takahashi do not teach the following claimed limitations:
Regarding claim 4, the second roller mechanism further includes a second pin protruding from the outer peripheral surface of the second shaft part, the second pin extending in a direction orthogonal to the second shaft center direction, wherein the second gear is fitted with the second pin, and wherein rotation of the second gear is transmitted to the second shaft via the second pin fitted to the second gear.
Regarding claim 5, a phase difference between an extension direction of the first pin of the second shaft part and an extension direction of the second pin of the second shaft part is approximately 90°.
Tomono teaches the following claimed limitations:
Further regarding claim 4, a roller mechanism includes a pin protruding from the outer peripheral surface of a shaft part, the pin extending in a direction orthogonal to a shaft center direction (knurled portions 2d protrude outward at surface of feed roller 2, FIGs. 5-6), wherein a gear is fitted with the pin (feed roller gear 3 is fitted with the knurled portions 2d, FIG. 4), and wherein rotation of the gear is transmitted to the shaft part via the pin fitted to the gear (by fitting the gear to the pin, rotation is transmitted from the gear to the shaft, FIGs. 4-6). The second roller mechanism of Yamaguchi et al. and Takahashi is modified by the second gear being fitted with the pin as taught by Tomono for the purpose of engaging the gear with the shaft during rotation.
Further regarding claim 5, a gear is fitted with multiple pins closely distributed (feed roller gear 3 is fitted with the knurled portions 2d, FIG. 4) for the purpose of engaging the gear with the shaft during rotation. When the second roller mechanism of Yamaguchi et al. and Takahashi is modified by the second gear being fitted with multiple pins as taught by Tomono, a phase difference between an extension direction of the first pin of the second shaft part and an extension direction of the second pin (one of the multiple pins closely distributed as taught by Tomono) of the second shaft part is approximately 90°.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a roller mechanism includes a second pin protruding from the outer peripheral surface of a shaft part, the second pin extending in a direction orthogonal to a shaft center direction, wherein a gear is fitted with the second pin, and wherein rotation of the second gear is transmitted to the second shaft part via the second pin fitted to the second gear; a gear is fitted with multiple pins closely distributed, as taught by Tomono, into Yamaguchi et al. as modified by Takahashi for the purpose of engaging the gear with the shaft during rotation.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 9-10 is the inclusion of the limitations of the printing apparatus, according to claims 1 and 2, that include a moving body configured to swing the roller holder between a retreat position and a print position by moving between a first position and a second position, wherein the moving body has a support part in contact with a surface of the roller holder on an opposite side to a side on which the first roller is arranged, the moving body holding the roller holder so as not to be inclined, and wherein a length of the support part in the second shaft center direction is greater than 1/2 of a length of the roller holder in the second shaft center direction.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






28 November 2022
/KENDRICK X LIU/Examiner, Art Unit 2853                                                                                                                                                                                                        

/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852